DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. The instant application is a CON of 15/627,588, now U.S. Patent No. 10,781,425, which is a CON of 13/695,887, now U.S. Patent No. 9,719,068.
2. Claims 24-28 are examined in the instant application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim(s) 24, 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zorn et al. (ePUB 8/12/2009, Annu. Rev. Cell Dev., Vol. 25, pgs. 221-251).
Regarding claims 24 and 25, Zorn et al. teach that human embryonic stem cells can be differentiated into endoderm (pg. 13 last parag. bridge pg. 14 parags. 1-2). Zorn continues to teach that FGF4 and Wnt signaling are responsible for developing hindgut endoderm from definitive endoderm (see Abstract, pg. 7 and pg. 13 last parag. bridge pg. 14 parag. 2).
Regarding claim 27, Zorn continues to teach that Cdx2 is expressed on hindgut endoderm (pg. 7 parag. 1 and Fig. 6).
Thus, while Zorn does not teach the active step of contacting DE with an FGF and Wnt signaling pathway activator to obtain HE, it would be obvious in view of Zorn teaching that HE is formed via DE through the expression of FGF4 and activation of the Wnt signaling pathway.
Accordingly, the teachings of Zorn anticipate or render obvious the invention of claims 24, 25 and 27.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zorn et al. (ePUB 8/12/2009, Annu. Rev. Cell Dev., Vol. 25, pgs. 221-251) as applied to claims 24, 25 and 27 above, and further in view of Coghlan et al. (2000, Chemistry & Biology, Vol. 7, pgs. 793-803).
While Zorn is relied upon above in teaching that HE is formed via DE through the expression of FGF4 and activation of the Wnt signaling pathway, Zorn does not teach:
(i) that the Wnt signaling pathway activator is a small molecule inhibitor of GSK-3.
Coghlan et al. teach that “Glycogen synthase kinase-3 (GSK-3) is a serine/threonine protein kinase, the activity of which is inhibited by a variety of extracellular stimuli including insulin, growth factors, cell specification factors and cell adhesion. Consequently, inhibition of GSK-3 activity has been proposed to play a role in the regulation of numerous signalling pathways that elicit pleiotropic cellular responses. This report describes the identi¢cation and characterisation of potent and selective small molecule inhibitors of GSK-3.” (Abstract parag. 1).
Coghlan continues to teach that “A variety of extracellular stimuli inhibit cellular GSK-3
activity, including insulin [16], growth factors [17-23], Wnt cell specification proteins [24] and cell adhesion [25]. Since these stimuli elicit a diverse range of responses in a number of different cell types, inhibition of GSK-3 activity is potentially pivotal in mediating pleiotropic cellular
responses to external stimuli (Figure 1).” (pg. 793 col. 2 parag. 1).
	Specifically, Coghlan teaches that they developed two novel and potent selective inhibitors of GSK-3, termed SB-216763 and SB-415286 (see Abstract, Results and Conclusions).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Zorn regarding the formation of HE via DE through the expression of FGF4 and activation of the Wnt signaling pathway with the teachings of Coghlan regarding small molecule inhibitors of GSK-3 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Zorn teaches that activation of the Wnt signaling pathway is critical to the formation of HE from DE and Coghlan teaching that small molecule inhibitors of GSK-3 can potently block GSK-3 expression which is involved in cell specification via the Wnt pathway.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zorn et al. (ePUB 8/12/2009, Annu. Rev. Cell Dev., Vol. 25, pgs. 221-251) as applied to claims 24, 25 and 27 above, and further in view of Yao et al. (2006, PNAS, Vol. 103(18), pgs. 6907-6912).
While Zorn is relied upon above in teaching that HE is formed via DE through the expression of FGF4 and activation of the Wnt signaling pathway, Zorn does not teach:
(i) contacting HE with B27 supplement.

(i) Regarding B27 supplement, Yao et al. teach that:
“Monolayer Culture of hESCs in the N2_B27-CDM Provides a Defined Platform for Directed Differentiation Studies. 
Controlled differentiation of hESCs into a homogenous population of a specific cell type
is required for their ultimate application in cell-based therapy. However, most differentiation protocols involve EB formation and the use of serum, which are undefined and nonselective. Starting from monolayer hESC colonies, our differentiation protocols using the N2/B27-CDM with the appropriate growth factors allow for the selective induction of hESCs toward neural (Fig. 3), definitive endoderm/pancreatic (Fig. 4), and early cardiac muscle lineages
(Fig. 5).” (pg. 6911 col. 2 parag. 1 lines 1-11).
prima facie obvious to combine the teachings of Zorn regarding the formation of HE via DE through the expression of FGF4 and activation of the Wnt signaling pathway with the teachings of Yao regarding using B27 in media for directed differentiation of hESCs to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Yao teaches that B27 supplement is part of a media for the directed differentiation of hESCs towards cells of interest such as definitive endoderm. Thus the ordinary artisan would be motivated to contact HE (differentiated from DE) since Yao demonstrates successful use of B27 for the directed differentiation of hESCs.
Further, the KSR decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). Specifically, the obvious to try component of KSR is applicable to the claimed method since it has been demonstrated by Yao that B27 can be part of media where directed differentiation of hESC and definitive endoderm is required. Thus the ordinary artisan would find it obvious to try to contact HE with B27 supplement since Yao teaches that B27 has been part of media for the differentiation of hESCs into cells of a specific cell type (i.e. cells of the definitive endoderm pathway.
	There would have been a reasonable expectation of success that B27 supplement could be contacted with the HE of Zorn, since Yao teaches successful differentiation of hESCs into DE using media supplemented with B27. 
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632